DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
This Final Action is in response to the Applicant’s amendment received on 4/06/202021, in response to the Non-Final Action which was mailed on 1/25/2021. The applicant amended the claims and it changes the scope and upon a further search, claims are rejected under new grounds as shown below.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dantlgraber (US 2008/0268091 A1).
For claim 1, Dantlgraber teaches an injection molding apparatus, comprising: 

whereby the screw is turned by the electric motor ([0017] and onward discusses screw 8 turned by the electric motor 24), the torque variable mechanism, and the screw driving unit ([0017] and onward); an injecting cylinder connected to axially move the screw (Fig 1 item 12-injection cylinder connected to axially move the screw 8); an injecting device moving cylinder connected to jointly move the electric motor (40,42), the torque variable mechanism, the screw driving unit, and the screw together as a unit; and a hydraulic pump (Fig 1 item 28) and hydraulic piping for supplying hydraulic pressure to the injecting cylinder and the injecting device moving the cylinder (Fig 1 item 34). 
As for claim 7, Dantlgraber further shows wherein the branch piping is provided in the hydraulic piping to enable repleacement of the electric motor and the torque variable mechanism with a hydraulic motor (Fig 1 item 30,34; [0017]-[0018]). 

Allowable Subject Matter
Claims 2-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Dantlgraber (US 2008/0268091 A1) teaches all the limitations to the claim invention as discussed above, however, fails to teach wherein the torque variable mechanism comprising: a gear reducer; and pre-reduction mechanism provided between the gear reducer and the electric  motor, and wherein the pre-reduction mechanism comprises: a first toothed pulley attached to a motor shaft of the electric motor; a second toothed pulley attached to an input shaft of the gear reducer; and a toothed belt tensioned between the first and second toothed pulleys.
Claims 8 – 15 are allowed.
The following is an examiner’s statement of reasons for allowance: Dantlgraber (US 2008/0268091 A1) teaches all the limitations to the claim invention as discussed above, however, fails to teach an injection molding apparatus having a rotatable feed  screw for feeding melted resin to a mold cavity: wherein one of the electric motor driving unit and the hydraulic motor driving unit is detachably connected to the casing and is interchangeable with the other of the electric motor driving unit and the hydraulic driving unit to change between the electric drive and hydraulic drive of the feed screw. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 2007/0297273 A1 (Urbanek) teaches injection molding machine, including drive motor and plasticizing screw is a torque transfer case which maybe constructed in the form of epicyclical gear system.
US 5,217,725 (Inaba et al) pertaining to electrically driven type injection molding apparatus, teaches electronically driven type injection apparatus.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAHIDA SULTANA whose telephone number is (571)270-1925.  The examiner can normally be reached on Mon-Friday (9:00 AM -5:30 PM).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


NAHIDA SULTANA
Primary Examiner
Art Unit 1743



/NAHIDA SULTANA/  Primary Examiner, Art Unit 1743